Citation Nr: 0019686	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1967 to July 
1970.

This appeal arises from an October 1998 rating decision of 
the Columbia, South Carolina, regional office (RO) which 
denied entitlement to a total disability evaluation based 
upon individual unemployability.  The notice of disagreement 
was received in October 1998.  The statement of the case was 
issued in November 1998.  The veteran's substantive appeal 
was received in February 1999.


REMAND

The veteran asserts that his service-connected disabilities, 
to include post-traumatic stress disorder (PTSD), preclude 
any form of gainful employment.  According to the veteran, he 
was last employed in May 1995.  The Board notes that the 
veteran's service-connected disabilities include PTSD, 
evaluated as 50 percent disabling; the residuals of a shell 
fragment wound of the left thigh and buttock, evaluated as 40 
percent disabling; the residuals of a shell fragment wound of 
the right leg and calf, evaluated as 30 percent disabling; 
scars of the right thigh and calf, evaluated as 10 percent 
disabling; and the residuals of shell fragment wounds of the 
left leg and shell fragment wounds of the right buttock, each 
evaluated as noncompensable.  The current combined disability 
rating is 80 percent.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).

The U.S. Court of Appeals for Veterans Claims (Court) in Van 
Hoose v. Brown, 
4 Vet. App. 361 (1993) held that for a veteran to prevail in 
a claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes his 
case outside the norm.  38 C.F.R. §§ 4.1, 4.15 (1999).  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities. See Gary v. Brown, 7 Vet. App. 229 (1994); see 
also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (1999).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (1999).

The veteran was most recently afforded a VA orthopedic 
examination in July 1998.  The report of that examination 
contained no findings as to how the veteran's various 
service-connected physical disabilities impacted his ability 
to work.  The veteran has yet to undergo a VA psychiatric 
examination.  A medical opinion concerning the effect of the 
aforementioned service-connected disabilities on the 
veteran's ability to be gainfully employed is necessary to 
determine the issue of 

individual unemployability.  See Wisch v. Brown, 8 Vet. App. 
139 (1995) (a medical examination must specifically address 
pertinent issues and the silence of an examiner cannot be 
relied on as evidence against a claim).

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
an increased rating, may result in denial of that claim.  38 
C.F.R. § 3.655 (1999).

Further, in his February 1999 substantive appeal, the veteran 
requested that he be afforded a personal hearing before the 
Board of Veteran's Appeals (Board) in Washington, DC.  In a 
letter dated on May 3, 2000, the veteran and his 
representative were informed by the Board that a hearing had 
been scheduled for June 8, 2000.  The veteran responded later 
that month.  He stated that there had been an error.  He said 
did not desire a personal hearing before the Board.  Instead, 
the veteran indicated that he had requested and still desired 
a "local hearing before a local hearing officer."

As a result the foregoing, the Board finds that a hearing 
before a hearing officer at the RO should be scheduled.  
38 C.F.R. § 20.700(a) (1999).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary. Therefore, this case is Remanded to the 
RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected disabilities since July 
1998.  After securing the necessary 
release(s), the RO should request the 
records which are not already contained 
in the claims folder.

2.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the Augusta VA Medical Center 
(VAMC), Tampa VAMC, and any other 
identified VA facility since July 1998.  
Once obtained, all records must be 
associated with the claims folder.

3.  The RO should schedule the veteran 
for special VA neurological, orthopedic, 
and psychiatric examinations.  The 
veteran should be properly notified of 
the date, time and place of the 
examinations in writing.  A copy of the 
notification letters should be associated 
with the claims file.  The claims folder 
must be made available to the examiners 
for review prior to the examination.  
Such tests as the examiners deem 
necessary should be performed.  Findings 
necessary to rate the identified service-
connected disabilities should be set 
forth in detail.  The examiners should 
also describe what type of employment 
activities would be limited by the 
veteran's service-connected 
disability(ies) and whether or not 
sedentary employment would be feasible.  
The reasons and bases for all conclusions 
should be provided.

4.  Thereafter, the RO should schedule 
the veteran for a hearing before a 
hearing officer at the RO.  The veteran 
and his accredited representative should 
be provided adequate notice of the time, 
date, and place of said hearing.

5.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case (SSOC) and afforded a 
reasonable opportunity to respond. If 
appropriate, the SSOC should also include 
the provision of 38 C.F.R. § 3.655.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to afford due process and to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


